                   Case 19-42771                   Doc 18          Filed 11/08/19 Entered 11/08/19 16:00:52
                                                                                                 For             Desc
                                                                                                     amended plans     Main
                                                                                                                    only:
Fill in this information to identify your case:
                                                                    Document     Page 1 of 12
                                                                                                 ❑Check if this amended plan is filed prior
 Debtor 1                    Tena                   Gayle                 McKinsey                                           to any confirmation hearing.
                             First Name             Middle Name          Last Name
                                                                                                                             ❑Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
 Debtor 2
 (Spouse, if filing)         First Name             Middle Name          Last Name
                                                                                                                             continuance that counted as an initial denial.
                                                                                                                             List the sections which have been changed
 United States Bankruptcy Court for the:                             Eastern District of Texas                               by this amended plan:
 Case number                            19-42771
 (if known)


TXEB Local Form 3015-a
                                                                 CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1: Notices

               1
To Debtor :            This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be
                       appropriate in some cases, but the presence of an option on the form does not indicate that the option is
                       appropriate in your circumstances. When you file this Plan, you must serve a copy of it upon each party listed
                       on the master mailing list (matrix) of creditors as constituted by the Court on the date of service and
                       evidence that service through a Certificate of Service affixed to this document that attaches a copy of the
                       matrix of creditors which you served. The most current matrix in this case is available under the “Reports”
                       tab of the CM-ECF system.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                     You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                     not have an attorney, you may wish to consult one.
                     If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an
                     objection to confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for
                     the plan confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case.
                     The objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in
                     LBR 3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is
                     timely filed.

                     Regardless of whether you are listed in the Debtor’s matrix of creditors or in the Debtor’s schedules, you must timely
                     file a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of
                     Chapter 13 Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee’s next
                     scheduled distribution date after the Effective Date of the Plan. See § 9.1.

                     The Debtor must check one box on each line to state whether or not the plan includes each of the following
                     items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set
                     out later in the Plan.


1.1     A limit on the amount of an allowed secured claim through a final determination of                                              ❑ Included              ✔ Not
                                                                                                                                                                ❑
        the value of property constituting collateral for such claim, as set forth in § 3.10 of                                                               Included
        this Plan, which may result in a partial payment or no payment at all to the secured
        creditor.


1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security                                                     ❑ Included              ✔ Not
                                                                                                                                                                ❑
        interest, as set forth in § 3.9 of this Plan.                                                                                                         Included


1.3      Potential termination and removal of lien based upon alleged unsecured status of                                               ❑ Included              ✔ Not
                                                                                                                                                                ❑
         claim of lienholder, as set forth in § 3.11 of this Plan.                                                                                            Included


1.4      Nonstandard provisions as set forth in Part 8.                                                                                 ❑ Included              ✔ Not
                                                                                                                                                                ❑
                                                                                                                                                              Included


        1
            The use of the singular term “Debtor” in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
             Case 19-42771           Doc 18       Filed 11/08/19 Entered 11/08/19 16:00:52                     Desc Main
                                                   Document     Page 2 of 12
Part 2: Plan Payments and Length of Plan


2.1   The applicable commitment period for the Debtor is          60     months.


2.2   Payment Schedule.
                                                             th                            2
      Unless the Court orders otherwise, beginning on the 30 day after the Petition Date or the entry date of any order converting
      this case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable
      commitment period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3
      through 5 of this Plan (the “Plan Term”). The payment schedule shall consist of:

      ❑   Constant Payments:      The Debtor will pay                     per month for            months.

      ✔
      ❑   Variable Payments: The Debtor will pay make variable plan payments throughout the Plan Term. The proposed schedule
      for such variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


2.3   Mode of Payment. Regular payments to the Trustee will be made from future income in the following manner:
      [Check one]

      ❑   Debtor will make payments pursuant to a wage withholding order directed to an employer.

      ✔
      ❑   Debtor will make electronic payments through the Trustee’s authorized online payment system.

      ❑   Debtor will make payments by money order or cashier’s check upon written authority of the Trustee.

      ❑   Debtor will make payments by other direct means only as authorized by motion and separate court order.


2.4   Income tax refunds.
      In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
      required to:
           (1)   supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan
                 Term to the Trustee within 14 days of filing the return; and
           (2)   remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor
                 during the plan term which will be added to the plan base; provided, however, that the Debtor may retain
                 from each such refund up to $2,000.00 in the aggregate on an annual basis if the Debtor is current on
                 the payment obligations to the Trustee under this Plan at the time of the receipt of such tax refund.
      The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during
      the plan term.


2.5   Additional payments.
      [Check one]

      ✔
      ❑     None. If “None” is checked, the rest of § 2.5 need not be completed.


2.6    Plan Base.
      The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is      $16,620.00      which, when combined with any
      income tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds
      received by the Trustee on the Debtor’s behalf during the Plan Term, constitutes the “ Plan Base.”
             Case 19-42771          Doc 18       Filed 11/08/19 Entered 11/08/19 16:00:52                     Desc Main
                                                  Document     Page 3 of 12
Part 3: Treatment of Secured Claims


3.1   Post-Petition Home Mortgage Payments. [Check one]

      ❑     No Home Mortgage. If “No Mortgage” is checked, the remainder of § 3.1 and § 3.2 need not be completed.

      ✔
      ❑     Home Mortgage Maturing Before or During Plan Term. If “Mortgage Maturing” is checked, the claim will be addressed in
            § 3.4. The remainder of § 3.1 and § 3.2 need not be completed.

      ✔
      ❑     Direct Home Mortgage Payments by Debtor Required.
           On the Petition Date, the Debtor owed the following claims secured only by a security interest in real property that is the
           Debtor’s principal residence. The listed monthly payment amount is correct as of the Petition Date. Such mortgage claims
           (other than related Cure Claims addressed in § 3.2), shall be paid directly by the Debtor in accordance with the pre-petition
           contract, including any rate changes or other modifications required by such documents and noticed in conformity with any
           applicable rules, as such payments become due during the Plan Term. The fulfillment of this requirement is critical to the
           Debtor’s reorganization effort. Any failure by the Debtor to maintain payments to a mortgage creditor during the Plan
           Term may preclude confirmation of this Plan and, absent a subsequent surrender of the mortgage premises, may
                                                                                              3
           preclude the issuance of any discharge order to the Debtor under § 1328(a) . The Trustee will monitor the Debtor’s
           fulfillment of this direct payment obligation (“DPO”).
                                                                                                                        Due Date of
                                                                                            Monthly Payment
            Mortgage Lienholder                           Property Address                                               Monthly
                                                                                            Amount by Debtor
                                                                                                                         Payment

 21st Mortgage Corp                              22543 Arapaho Rd                                         $467.00
                                                 Justin, TX 76247
                                                                                          Amount inc:
                                                                                          ✔ Tax Escrow
                                                                                          ❑
                                                                                          ❑ Insurance Escrow
                                                                                          ❑ Other


3.2   Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.2 need not be completed.


3.3   Secured Claims Protected From § 506 Bifurcation. [Check one]

      ✔
      ❑     None. If “None” is checked, the remainder of § 3.3 need not be completed.


3.4   Secured Claims Subject to § 506 Bifurcation.
      [Check one]

      ✔
      ❑     None. If “None” is checked, the remainder of § 3.4 need not be completed.


3.5   Direct Payment of Secured Claims Not in Default. [Check one]

      ✔
      ❑     None. If “None” is checked, the remainder of § 3.5 need not be completed.


3.6   Surrender of Property. [Check one]

      ❑     None. If “None” is checked, the remainder of § 3.6 need not be completed.
             Case 19-42771           Doc 18        Filed 11/08/19 Entered 11/08/19 16:00:52                       Desc Main
                                                    Document     Page 4 of 12


      ✔ Surrender of Collateral and Related Stay Relief. The Debtor surrenders to each claimant listed below the property that
      ❑
      secures that creditor’s claim and requests that, upon confirmation of this plan, the automatic stay under § 362(a) be terminated
      as to the referenced collateral only and any co-debtor stay under § 1301 be terminated in all respects. The affected claimant
      shall have ninety (90) days after the Effective Date of the Plan to file a proof of claim, or an amended claim, regarding recovery
      of any deficiency balance from the Estate resulting from the disposition of the collateral. Any such allowed general unsecured
      claim will thereafter be treated in Part 5 below.
                  Claimant                                Collateral Description                          Collateral Location

 Gold Capital LLC                               Shed/Cabin Graceland 16 ft X 12 ft shed


 Gold Capital LLC                               Shed/Cabin Graceland 16 ft X 12 ft shed

      Insert additional claims as needed.



3.7   Lien Retention.
      The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
      secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing
      payment of any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total
      satisfaction of the indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a
      discharge order in favor of the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded
      by a subsequent order of the Court.


3.8   Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.
      For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this
      Plan, the Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the
      indebtedness or as may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be
      retained by the Debtor under this Plan as they come due in the post-petition period. Such payment shall be tendered to the
      appropriate taxing authorities in accordance with applicable non-bankruptcy law on or before the last date on which such taxes
      may be paid without penalty.


3.9   Lien Avoidance. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.9 need not be completed.


3.10 Rule 3012 Valuation of Collateral. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.10 need not be completed.


3.11 Lien Removal Based Upon Unsecured Status. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.11 need not be completed.


Part 4: Treatment of Administrative Expenses, DSO Claims and Other Priority Claims


4.1   General
      All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without
      post-confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based
      upon the projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is
      established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim,
      or the final determination by the Court of any objection thereto, shall control over any projected priority claim amount listed
      below.
             Case 19-42771           Doc 18       Filed 11/08/19 Entered 11/08/19 16:00:52                       Desc Main
                                                   Document     Page 5 of 12


4.2   Trustee’s Fees.
      The Trustee’s fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant
      thereto, shall be promptly collected and paid from all plan payments received by the Trustee.


4.3   Attorney’s Fees.

      The total amount of attorney’s fees requested by the Debtor’s attorney in this case is       $3,500.00 . The amount of
          $329.00      was paid to the Debtor’s attorney prior to the Petition Date. The allowed balance of attorney’s fees will be paid
      by the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§
      3.3 and 3.4 of this Plan.
      The allowed balance of attorney’s fees to be awarded to the Debtor’s attorney in this case shall be determined by:

      ✔ LBR 2016(h)(1); ❑ by submission of a formal fee application.
      ❑
           LBR 2016(h)(1): If the attorney’s fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total
           fee shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor’s attorney regarding
           the rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in
           that rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or
           reduction of the benchmark amount in this case without the necessity of court order. No business case supplement to the
           benchmark fee shall be recognized unless a business case designation is granted on or before initial confirmation of the
           Plan.

           Fee Application: If attorney’s fees are determined by the formal fee application process, such fee application shall be
           filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
           is filed within that period, the determination of the allowed amount of attorney’s fees to the Debtor’s attorney shall revert to
           the benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and
           the Trustee shall adjust any distributions in this class accordingly.


4.4   Priority Claims: Domestic Support Obligations (“DSO"). [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.4 need not be completed.


4.5   Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.5 need not be completed.


4.6    Priority Claims: Taxes and Other Priority Claims Excluding Attorney’s Fees and DSO Claims. [Check one]

      ❑   None. If “None” is checked, the remainder of § 4.6 need not be completed.

      ✔
      ❑   Other Priority Claims.
              Priority Claimant                         Projected Claim Amount                 Projected Monthly Payment by Trustee

 Internal Revenue Service                                                        $6,272.06                                       Pro-Rata

                                                ❑    Texas ad valorem tax claim entitled
                                                to 12% annual interest and disbursement
                                                priority as a secured claim under § 3.4 of
                                                the Plan.


 Denton County Tax Collector                                                     $1,907.92                                       Pro-Rata

                                                ❑    Texas ad valorem tax claim entitled
                                                to 12% annual interest and disbursement
                                                priority as a secured claim under § 3.4 of
                                                the Plan.

      Insert additional claims as needed.
              Case 19-42771           Doc 18          Filed 11/08/19 Entered 11/08/19 16:00:52                       Desc Main
                                                       Document     Page 6 of 12
Part 5: Treatment of Nonpriority Unsecured Claims


5.1   Specially Classed Unsecured Claims. [Check one]

      ❑   None. If “None” is checked, the remainder of § 5.1 need not be completed.

      ✔
      ❑   Special Classes. The nonpriority unsecured allowed claims listed below are specially classified and will be treated as follows:
                                                                                                       Reason for Special Class and
            Unsecured Claimant                             Projected Claim Amount
                                                                                                           Proposed Treatment

 USDOE/GLELSI                                                                      $59,439.00


 Anfield Holdings LLC                                                               $2,394.08

      If the special classification is denied, the claims listed in § 5.1 will instead be treated under § 5.2 of the Plan.



5.2   General Unsecured Claims.
      Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

      ❑   100% + Interest at             ;

      ❑   100% + Interest at                 with no future modifications to treatment under this subsection;

      ✔
      ❑   Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified unsecured claims.


5.3   Liquidation Analysis: Unsecured Claims Under Parts 4 & 5.
      If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured
      claims under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an
      aggregate sum of approximately                 $0.00           . Regardless of the particular payment treatments elected under
      Parts 4 and 5 of this Plan, the aggregate amount of payments which will be paid to the holders of allowed unsecured claims
      under this Plan will be equivalent to or greater than this amount.


Part 6: Executory Contracts and Unexpired Leases


6.1   General Rule – Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED and will be
      treated as specified in § 3.2 of the Plan. All other executory contracts and unexpired leases of the Debtor are REJECTED.
      [Check one]

      ❑   None. If “None” is checked, the remainder of § 6.1 need not be completed.

      ✔
      ❑  Assumed Contracts/Leases. Current installment payments for any assumed executory contract or unexpired lease
      agreement constitute a direct payment obligation (“DPO”) of the Debtor for which the Debtor shall serve as the disbursing agent.
      Payments to cure existing arrearages will be disbursed by the Trustee. All claims arising from the assumption of the following
      executory contracts or unexpired leases will be treated as specified in § 3.2 of the Plan and must be listed therein in order to be
      assumed.
                     Counterparty                               Description of Assumed Executory Contract or Leased Property

 51 storage                                                 Storage Unit

      Insert additional agreements as needed.



Part 7: Vesting of Property of the Estate
              Case 19-42771            Doc 18      Filed 11/08/19 Entered 11/08/19 16:00:52                   Desc Main
                                                    Document     Page 7 of 12


7.1   Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence
      of a court order to the contrary.


Part 8: Nonstandard Plan Provisions


      ✔
      ❑   None. If “None” is checked, the rest of Part 8 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this Plan is void. Even if
set forth below, any nonstandard provision is void unless the “Included” box is checked in § 1.4 of this Plan.



Part 9: Miscellaneous Provisions


9.1   Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
      nonappealable order.


9.2   Plan Disbursement Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the
      following order: (1) Trustee’s fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed
      attorney fees under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and
      4.5 concurrently; (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general
      unsecured claims under § 5.2.


9.3   Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated
      without the consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the
      Debtor, or any attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any
      authorized exemption claim of the Debtor, with the remainder of the funds dedicated as an additional component of the plan
      base.


Part 10: Signatures


X             /s/ Christopher Migliaccio                            Date          11/08/2019
Signature of Attorney for Debtor(s)


X             /s/ Tena Gayle McKinsey                               Date          11/08/2019




X                                                                   Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)



By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than any
nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions other
than those included in Part 8.
            Case 19-42771          Doc 18       Filed 11/08/19 Entered 11/08/19 16:00:52                     Desc Main
                                                 Document     Page 8 of 12
Part 11: Certificate of Service to Matrix as Currently Constituted by the Court


I hereby certify that the above and foregoing document was served upon all of the parities as listed on the attached master mailing
(matrix) as constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or
electronic notification on 11/08/2019


                                                                                X           /s/ Christopher Migliaccio
                                                                                Signature of Attorney for Debtor(s)
                 Case 19-42771       Doc 18   Filed 11/08/19 Entered 11/08/19 16:00:52          Desc Main
                                               Document     Page 9 of 12
                                            UNITED STATES BANKRUPTCY COURT
                                               EASTERN DISTRICT OF TEXAS
                                                    SHERMAN DIVISION

IN RE: McKinsey, Tena Gayle                                                  CASE NO 19-42771

                         Debtor(s)                                           CHAPTER 13

                                       EXHIBIT "B" - VARIABLE PLAN PAYMENTS

                              PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)




 Month / Due Date Payment                      Month / Due Date Payment                   Month / Due Date Payment

 1   11/8/2019      $100.00                     21 7/8/2021    $280.00                    41 3/8/2023     $280.00

 2   12/8/2019      $280.00                     22 8/8/2021    $280.00                    42 4/8/2023     $280.00

 3   1/8/2020       $280.00                     23 9/8/2021    $280.00                    43 5/8/2023     $280.00

 4   2/8/2020       $280.00                     24 10/8/2021   $280.00                    44 6/8/2023     $280.00

 5   3/8/2020       $280.00                     25 11/8/2021   $280.00                    45 7/8/2023     $280.00

 6   4/8/2020       $280.00                     26 12/8/2021   $280.00                    46 8/8/2023     $280.00

 7   5/8/2020       $280.00                     27 1/8/2022    $280.00                    47 9/8/2023     $280.00

 8   6/8/2020       $280.00                     28 2/8/2022    $280.00                    48 10/8/2023    $280.00

 9   7/8/2020       $280.00                     29 3/8/2022    $280.00                    49 11/8/2023    $280.00

 10 8/8/2020        $280.00                     30 4/8/2022    $280.00                    50 12/8/2023    $280.00

 11 9/8/2020        $280.00                     31 5/8/2022    $280.00                    51 1/8/2024     $280.00

 12 10/8/2020       $280.00                     32 6/8/2022    $280.00                    52 2/8/2024     $280.00

 13 11/8/2020       $280.00                     33 7/8/2022    $280.00                    53 3/8/2024     $280.00

 14 12/8/2020       $280.00                     34 8/8/2022    $280.00                    54 4/8/2024     $280.00

 15 1/8/2021        $280.00                     35 9/8/2022    $280.00                    55 5/8/2024     $280.00

 16 2/8/2021        $280.00                     36 10/8/2022   $280.00                    56 6/8/2024     $280.00

 17 3/8/2021        $280.00                     37 11/8/2022   $280.00                    57 7/8/2024     $280.00

 18 4/8/2021        $280.00                     38 12/8/2022   $280.00                    58 8/8/2024     $280.00

 19 5/8/2021        $280.00                     39 1/8/2023    $280.00                    59 9/8/2024     $280.00

 20 6/8/2021        $280.00                     40 2/8/2023    $280.00                    60 10/8/2024    $280.00
    Case 19-42771                 Doc 18        Filed 11/08/19 Entered 11/08/19 16:00:52                                        Desc Main
                                                 Document
                                               United         Page 10 ofCourt
                                                      States Bankruptcy   12
                                                  Eastern District of Texas

In re Tena Gayle McKinsey                                                                         Case No. 19-42771
                                             Debtor(s)                                            Chapter. 13


                                                     CERTIFICATE OF MAILING
The undersigned hereby certifies that a true copy of the following document(s):

Chapter 13 Plan

was(were) mailed to all persons in interest at the addresses set forth in the exhibit which is attached hereto, electronically or by first class mail,
postage prepaid, on 11/08/2019.



11/8/2019                                                                                 /s/ Christopher Migliaccio
                                                                                         Christopher Migliaccio
                                                                                         Bar Number: 24053059
                                                                                         3600 Shire Blvd 205
                                                                                         Richardson, TX 75082
                                                                                         Phone: (972) 205-9750
                                                                                         Email: christopher@wmtxlaw.com
                  Case 19-42771            Doc 18      Filed 11/08/19            Entered 11/08/19 16:00:52           Desc Main
Label Matrix for local noticing                      GoldDocument
                                                          Capital LLC      Page 11 of 12                  Northwest ISD
0540-4                                               c/o James W. King                                    Linebarger Goggan Blair & Sampson, LLP
Case 19-42771                                        6420 Wellington Place                                c/o Lisa Large Cockrell
Eastern District of Texas                            Beaumont, TX 77706-3206                              2777 N. Stemmons Freeway
Sherman                                                                                                   Suite 1000
Fri Nov 8 13:39:55 CST 2019                                                                               Dallas, TX 75207-2328
Plano - U. S. Bankruptcy Court                       21st Mortgage Corp                                   (p)21ST MORTGAGE CORPORATION
Suite 300B                                           620 Market Street Ste 100                            PO BOX 477
 660 North Central Expressway                        Knoxville, TN 37902-2207                             KNOXVILLE TN 37901-0477
Plano, TX 75074-6795


Anfield Holdings LLC                                 Comenity Bank/Overstock                              Credence Resource Management
112 NW 24th Street Ste 407                           Attn: Bankruptcy                                     17000 Dallas Parkway Suite 204
Fort Worth, TX 76164-8578                            PO Box 182125                                        Dallas, TX 75248-1940
                                                     Columbus, OH 43218-2125


Equifax                                              Experian                                             Gold Capital LLC
P.O. Box 740241                                      P.O. Box 4500                                        P.O. Box 7866
Atlanta, GA 30374-0241                               Allen, TX 75013-1311                                 Paducah, KY 42002-7866



Internal Revenue Service                             Medicredit, Inc                                      Online Collections
Centralised Insolvency Operations                    Attn: Bankruptcy                                     Attn: Bankruptcy
PO Box 7346                                          PO Box 1629                                          PO Box 1489
Philadelphia, PA 19101-7346                          Maryland Heights, MO 63043-0629                      Winterville, NC 28590-1489


SFC Central Bankruptcy                               TXU/Texas Energy                                     TransUnion Consumer Relations
PO Box 1893                                          Attn: Bankruptcy                                     P.O. Box 2000
Spartanburg, SC 29304-1893                           PO Box 650393                                        Chester, PA 19016-2000
                                                     Dallas, TX 75265-0393


US Trustee                                           USDOE/GLELSI                                         Verichek
Office of the U.S. Trustee                           Attn: Bankruptcy                                     Attn: Bankruptcy
110 N. College Ave.                                  PO Box 7860                                          PO Box 3218
Suite 300                                            Madison, WI 53707-7860                               Abilene, TX 79604-3218
Tyler, TX 75702-7231

Warren & Migliaccio, LLP                             Wise Credit Llc                                      Carey D. Ebert
3600 Shire Blvd Ste 205                              200 W Thompson St                                    P. O. Box 941166
Richardson, TX 75082-2239                            Decatur, TX 76234-2451                               Plano, TX 75094-1166



Christopher Migliaccio                               Tena Gayle McKinsey
Warren & Migliaccio LLP Attorneys at Law             22543 Arapaho Road
3600 Shire Blvd                                      Justin, TX 76247-7716
Suite 205
Richardson, TX 75082-2239



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                  Case 19-42771   Doc 18     Filed 11/08/19        Entered 11/08/19 16:00:52   Desc Main
21st Mortgage Corporation                  End Document
                                               of Label Matrix   Page 12 of 12
P.O. Box 477                               Mailable recipients   25
Knoxville TN 37901                         Bypassed recipients    0
                                           Total                 25
